Dodge City Fixed Route Bus Schedule
                                                                                                                             Fares
                                                                                                                     Monthly Pass (unlimited rides)
                                                                                                                     $30 - Adults
                                                                                                                     $15 - Youth (ages 6-18 with
                                                                                                                     school ID)
                                                                                                                     $15 - Half-Fare Program
                                                                                                                     Single ride (one way):	
                                                                                                                     $1 Adults	
                                                                                                                     50¢ Youth (ages 6-18 with
                                                                                                                     school ID)
                                                                                                                     50¢ Half-Fare Program
                                                                                                                     Children (5 and younger) - Free
                                                                                                                     (with paying passenger over age
                                                                                                                     16)
                                                                                                                     Personal Care Attendants - Free
                                                                                                                     (with paying passenger)
                                                                                                                     *Monthly passes must be
                                                                                                                     presented along with Photo ID
                                                                                                                     when boarding the bus. Monthly
                                                                                                                     Passes are good only for the
                                                                                                                     person to whom they were issued.
                                                                                                                     Passes are not transferable to
                                                                                                                     another person. No refunds or
                                                                                                                     replacements.


FIRST COME FIRST SERVED. THIS PROJECT IS FUNDED IN PART BY THE
           KDOT PUBLIC TRANSPORTATION PROGRAM.

         Blue Route                                           Red Route                                           Green Route
         (Ruta Azul)                                         (Ruta Roja)                                          (Ruta Verde)
:04 Dodge City Public Library                      :03 Spruce and Ave G (ALC)                              :05 Poplar St. and Farrow Park
:06 Boot Hill (Front Street)                       :05 Military and Ave L                                  :07 Dollar Tree and Market Street
:07 Wyatt Earp at 11th                             :07 Sundance Apt. (Ave K)                               :10 202 E. McArtor
:10 VFW Park (13th & Division)                     :09 SRS & DCF Offices (1509 Avenue P)                   :12 South High Rise (401 Longbranch)
:12 Spruce and La Salle                            :13 VA Clinic/Social Security Office (Ave P & Hwy 50)   :14 Beeson Street and Harris Street
:13 Optimistic Park (Division at Overhill)         : 20 St Joseph and Sue Dr.                              :19 Lazy Acres
:15 Dodge House Hotel (west exit at Collar Ave.)   :22 Western Plains Hospital                             :25 All 4 Fun and Park Shop
:17 28th & 27th Street                             :24 Ross Blvd and Gary Street                           :31 MIDPOINT TRANSFER Wal-Mart
:22 Dodge City High School (Frontview)             :26 6th and Plains (Pedestrian Crossing)                :33 Dodge City Community College
:25 Dodge City Community College                   :31 MIDPOINT TRANSFER Wal-Mart                          :36 Plains and 14th
:31 MIDPOINT TRANSFER Wal-Mart                     :34 Dillons                                             :39 North High Rise (407 E. Bend)
:37 Ave K & Brier Street                           :37 Dodge City Middle School                            :42 Village Square Mall
:41 New Chance (Kirby Meat/Nendels)                :40 Central Oaks                                        :44 Hennessey Hall (240 San Jose)
:43 Presto Convience Store                         :42 DC Medical Center (Front Entrance)                  :46 Ave A and Comanche (Farmers Country Market)
:44 Ranchwood Estates                              :44 Lions Park (Mulberry/3rd Ave)                       :48 Ave G and Mulberry (Kiwanis Park)
:46 Cargill                                        :46 6th Ave. and Hickory                                :50 Salvation Army (1100 Ave E)
:51 National Beef                                  :49 Dodge City Public Library                           :52 Ave B and Vine
:00 Santa Fe Depot Transit Center                  :52 El Capitan                                          :00 Santa Fe Depot Transit Center
                                                   :00 Santa Fe Depot Transit Center

             For questions please contact: Transportation Manager  620-225-8119  publictransportation@dodgecity.org
 Effective January 2017                              Buses will not come back for you.
                                                     ensure you do not miss the bus.
                                                     at the bus stop 10 minutes early to
   Information                                       It is recommended that you arrive
                                                     passengers are waiting at the stops.
 Map, Schedule, and                                  at designated bus stops only if
                                                     The D-TRAN buses will stop
                                                     Bus Stops

                                                           Dodge City, KS 67801                               United Wireless Arena
                                                           101 E. Wyatt Earp                                Boot Hill Casino & Resort
                                                           Santa Fe Depot Transit Center               City Parks & Recreational Facilities
                                                           Office Address:	                                    City/County Offices
                                                        Dodge City, KS 67801                                        Post Office
                                                        P.O. Box 880                                         Social Service Agencies
                                                        Dodge City Public Transportation                        Medical Facilities
                                                        Mailing Address: 	                                       Grocery Stores
                                                                                                                Boot Hill Museum
                                                          Fax Number: 620-225-8159                                   Education
                                                          Phone Number : 620-225-8119                              Employment
  you need to go"                                                                                           Shopping & Entertainment
"We get you to where                                               6:00 am – 6:00 pm                        Historic Downtown District
                                                                   Monday through Friday
                                                                   Hours and Operation
   Public Transit                                                                                      Visit popular destinations including:
    Dodge City                                                                                                 With Us!”
                                                   Depot Transit Center                                    “Everybody Rides
                                                    Historic Santa Fe


                                                  Half-Fare Program                                      • Riders with Disabilities (verified by a 	
        Bus Policies &                            Half-fare cards must be presented along            	         qualified professional)
         Guidelines                               with Photo ID when boarding the bus.               Students can receive the Half Fare
Complete ridership policies and guidelines        Application will be available at Depot             discount by showing their current Student
are available at the Santa Fe Depot Transit       Transit Center or online at www.dodgecity.         ID to the Driver. Students are not required
Center, on the D-TRAN buses, or you               org/publictransportation for:                      to submit a Half Fare Application.
may download them at: dodgecity.org/                 • Seniors (age ≥60)
publictransportation                                 • Low-Income Riders (with SRS Food 	
                                                  	         Stamp verification letter)	
Bus Rules:
 • Passengers are responsible for all
 personal belongings. Drivers are not                                      Para-TRAN is door-to-door paratransit service available for
 permitted to assist passengers with                                       persons who, because of a disability, are unable to use the
 loading or unloading packages.                                            D-TRAN Fixed Route Bus Service. The Para-TRAN service
 • Only packages that will fit under your                                  area is within ¾ mile of D-TRAN routes. Riders must be certified
 seat and out of the aisle are permitted.                                  as eligible to use the service by submitting an application which
 • Due to time limitations, please transport      includes the assessment and signature of a qualified health professional in accordance with
 only what you are able to carry on or off        the Americans with Disabilities Act of 1990. Examples of people who may be eligible are
 the bus in one trip.                             those who, because of a disability, are unable to get on or off a regular bus, walk three city
 • Inappropriate conduct will not be tolerated.   blocks or more to access a fixed route bus stop, read, understand, or follow bus information.
 • No open containers or hazardous
 materials (gasoline, propane, car batteries,     Fares: Single Ride (one way) - $1; Monthly Pass (unlimited rides) - $30. Personal care
 etc.) are allowed on the bus.                    attendants ride free with a paying passenger. Reservations must be made 24 hours in
 • Only trained service animals are allowed.      advance. For reservations and Information please call 877-323-3626.
 • Check radio/TV for weather related
 closings
                                                                         R-TRAN is for Regional Demand Response Service outside the
Free Transfers                                                           ¾ mile Para-TRAN zone, and up to 2 miles beyond the city limits.
Upon request, the driver will issue a transfer                           On a first come first served basis anyone may schedule a door to
ticket that allows a direct transfer to another                          door R-TRAN ride if the ride’s origin or destination is beyond the
D-TRAN route. The transfer is free, but must                             ¾ mile Para-TRAN zone and within a 2 mile radius of city limits. If
be used within the hour. It may not be used       moving from one location to another while in town, door-to-door rides are available only to
to reach a second destination or as a return      passengers with an approved Paratransit application. All others are required to use D-TRAN.
ticket on the route from which it was issued.
